PER CURIAM.
The trial court entered a judgment on the pleadings against the appellant, in which he determined among other things, that the basis of appellant’s action was known to the appellant during the pendency of previous litigation between the parties, and hence, the action should have been filed as a counterclaim. A motion for judgment on the pleadings is predicated solely on the contents of the pleadings. The pleadings herein are not sufficient, in and of themselves, to support the trial court’s determination. Accordingly, the judgment is hereby reversed with directions for further proceedings consistent herewith.
DOWNEY, C. J., and ANSTEAD and DAUKSCH, JJ., concur.